Case: 1:18-cv-07585 Document #: 24-1 Filed: 02/05/19 Page 1 of 13 PageID #:150




                              EXHIBIT 1
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   2 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:151
                                                                                                             Tablets




     Open Access Publishers


   About
           Advances
             Browse
                    About inJournals
                                  Investigational
                      Editorial Board
                                          Articles              pharmacology
                                                        Resources
                                      Instructions for Authors
                                                                    Submit Manuscript     and
                                  therapeutic medicine            Signup for Alerts   Search

                                                                                                                  Follow Us
   Rapid and Fast-Release Acetaminophen                                                                                          
   Gelcaps Dissolve Slower Than Acetaminophen                                                                       
   Tablets
                                                                                                                  Share
    Kaury Kucera* , Amber Jessop* , Niuska Alvarez , David Gortler , David Light ,

   Received: 23-08-2018          Accepted: 07-11-2018          Published: 12-11-2018


   Citation: Kaury Kucera, Amber Jessop, Niuska Alvarez, David Gortler, David Light (2018)
   Rapid and Fast-Release Acetaminophen Gelcaps Dissolve Slower Than Acetaminophen
   Tablets, Adv Inv Pha The Medic 1:63-71
                                                                                                                        Download PDF

   Copyrights: © 2018 Kaury Kucera et al.


   DOI: 10.31872/2018/APTM-100108


   Abstract
    The dissolution properties of oral medicinal drugs are affected by formulation and used
    to market over-the-counter medications. Acetaminophen is one of the most commonly
    used over-the-counter pain and fever-reducing medications with an estimated global
    yearly market value of over $350 million US dollars [1]. Acetominophen gelcaps are, in
    general, sold at higher prices than company-matched standard tablets. Standard
    acetaminophen tablets and rapid or fast-release gelcaps from five major US companies
    were analyzed using the industry standard test for dissolution. Results indicate that
    acetaminophen gelcaps marketed as rapid or fast-release are slower acting under in vitro
    dissolution conditions compared to the company-matched tablet dose.


    Keywords: dissolution; acetaminophen; rapid release; fast-release; quick release;
    standard release; medication release; over-the-counter; generic drugs.




   Introduction
    The release of active ingredients from drug products is an essential component of
    pharmacokinetics of absorption, distribution, metabolism, and excretion that influences

http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets       1/12
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   3 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:152
                                                                                                             Tablets

    onset of drug action after oral administration. Following the widely accepted standard
    set by the United States Pharmacopeia (USP) for in vitro drug release rate, or dissolution
     Open Access Publishers
    analysis, we investigated rapid (or fast) release medications from five major US
                           About         Journals         Articles       Resources           Submit Manuscript
    companies (Rite Aid, Walgreens, CVS, Johnson & Johnson Tylenol, and Walmart Equate)
                                                                  Signup for Alerts
    selling acetaminophen, also called paracetamol or N-acetyl-para-aminophenol,                                        Search
    compared to company-matched tablets that do not have claims of rapid or fast-release
    characteristics.


    The specific formulation of individual drug products including excipients, binders, and
    sustained release materials is propriety knowledge. Many companies sell over-the-
    counter drug products in multiple forms including those advertised as “fast-release,” or
    “rapid release”. Modified release drug products can control the pharmacokinetic and
    pharmacodynamic properties of drug administration, which is also applicable to
    extended release forms [2]. The in vitro release of drugs into solution over time is
    studied for solid oral drug dosages with dissolution testing. Dissolution testing is
    commonly used in the pharmaceutical industry to test the quality and effectiveness of
    drug release from solid oral medications.


    Formulating pure medicinal drugs for oral delivery requires non-active ingredients that
    affect dissolution properties [3]. These excipients may include any of a wide variety of
    regulated substances including sugars, cellulose, magnesium stearate, starch, talc, and
    polyethylene glycols that bind the active ingredient of an individual drug dose in solid
    form from mixed powders following mold-based processing [4]. Excipients can comprise
    90% of a medication’s mass depending on the drug type [5]. Additionally, many solid oral
    drug products are coated with non-active ingredients that may regulate dissolution [6].
    Coatings may range in thickness of gelatin or other polymer-based material that have a
    pronounced effect on dissolution in viscous solutions [7]. Generally, polymer coatings
    may help to shield the taste of medication, allow for recognition by color, and/or aid in
    the comfort of swallowing [8]. In the case of acetaminophen, coated capsule-shaped
    tablets, or caplets, are commonly marketed as gelcaps.


    Acetaminophen is included on the World Health Organization List of Essential Medicines
    and is the most commonly used medication for fever reduction and pain mitigation in
    the US and Europe [9,10]. Acetaminophen can be purchased over-the-counter in many
    forms including tablet, caplet, capsule, gelcap, and liquid suspension and is typically
    dosed in 325 mg, 500 mg, or 650 mg solid forms. As a Biopharmaceutical Classification
    System type III drug, acetaminophen bioavailability is limited by permeation rate and not
    solubility. Therefore, in vitro dissolution studies are considered safe determinants of
    bioequivalence for acetaminophen formulation [11].


    Acetaminophen medications are manufactured and distributed through a variety of
    marketplaces. Post manufactured products are marketed for sale online or in person with
    proprietary labelling containing drug identity and dosage amount. All commercial drugs
    are tracked through unique lot numbers assigned by manufacturers to each individual lot

http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   2/12
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   4 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:153
                                                                                                             Tablets

    or batch of the medication. Additionally, a National Drug Code (NDC) is commonly
    included on US medication labelling. The NDC Directory is maintained by the FDA and
     Open Access Publishers
    used to identify the pharmaceutical establishment that manufactured or processed the
                           About         Journals         Articles       Resources           Submit Manuscript
    drug for commercial distribution (see Section 510 of the Federal Food, Drug, and
    Cosmetic Act) [12]. Knowing the authenticity of medications does notSignup  for the
                                                                         guarantee  Alerts                              Search
    measure of quality or consistency between individual lots of medication. In the case of
    acetaminophen, the claims for rapid or fast-release products have been scrutinized
      previously [13]. Our work provides a thorough comparison of five of the top
    acetaminophen branded and generic products marketed and sold in the US.


    Given wide-spread use of over-the-counter and prescription medications, the quality and
    value of medications are an important public health, consumer safety, and economic
    concern.




   Methods
    For this study, all acetaminophen samples were purchased from pharmacies as over-the-
    counter medications in the United States New York Tri-State Area. Medications were
    rejected if the time of testing was within a year of the labelled expiration date.
    Medications with 100 dosage units at a concentration of 500 mg were purchased.
    Standard release tablets (herein tablets) and rapid-release or fast-release gelatin coated
    tablets (herein gelcaps) sold by five companies and from five lots per company were
    tested. Companies were chosen to represent the top branded version of acetaminophen
    [14] and the top 4 retail pharmacy chains selling their own generic acetaminophen
    products [15]. Companies were Rite Aid (company #1), Walgreens (company #2), CVS
    (company #3), Johnson & Johnson Tylenol (company #4), and Walmart Equate (company
    #5). Six tablets and six gelcaps from a single company were tested together alternating
    through companies until each lot from each company of either tablets or gelcaps were
    tested twenty-four times. In total, 1,200 units of medication were tested in the primary
    study controlling for variables within and between companies’ lots to determine
    differences in dissolution rates between tablets and gelcaps.


                                                        Lots         per Units tested per
           Primary Study Variable       Companies                                                     Total
                                                        Company             Lot
           Tablets                      5               5                   24                        600
           Rapid or Fast-Release
                                        5               5                   24                        600
           Gelcaps


    Table 1: Experimental Design. This study compares dissolution between 500 mg
    acetaminophen tablets and gelcaps controlling for variability in tests, lots, and between
    major companies in the United States.



http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   3/12
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   5 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:154
                                                                                                             Tablets

    Two follow-up studies were performed. First, additional rapid or fast-release tablets
    without coating were purchased from company #3, which, after reasonable search of
     Open Access Publishers
    retail pharmacies in the New York Tri-State Area, appeared to be the only company
                           About         Journals         Articles       Resources           Submit Manuscript
    evaluated that markets additional rapid-release acetaminophen products beyond
                                                                          Signup
    gelcaps. These were analyzed side-by-side with gelcaps and standard-release    for Alerts
                                                                                tablets of                              Search
    the company #3. Furthermore, 100 additional gelcaps sampled from all twenty-five study
    lots were analyzed following the removal of their coating (four gelcaps from each lot).


    Dissolution Testing
    Dissolution tests were performed in accordance with the United States Pharmacopeia
    (USP) standard for dissolution [16] and monograph for acetaminophen tablets, a
    common test between medications labelled tablet or gelcap. Dissolution Tester RC-6
    (Tianjin Guoming Medicinal Equipment) instruments that hold six test vessels each were
    used with testing apparatus II (paddle type). The temperature and pH of dissolution
    buffer was verified using a dual probe calibrated and certified to ISO 17025:2005
    standards (Mettler Toledo).


    Dissolution was performed at 50 rpm paddle speed and 37.5 ± 0.1°C using 900 ml of
    dissolution buffer: 50 mM monobasic potassium phosphate (KH2PO4, 99% ACS Reagent,
    Sigma-Aldrich) and sodium hydroxide (NaOH, Sigma-Aldrich) to reach pH 5.8 at 37.5°C in
    deionized water. Although the USP monograph only requires one sampling at the 30-
    minute time point, greater resolution is needed to evaluate release claims in
    acetaminophen. For this study, samples were collected every 120 ± 2 seconds for a total
    of 30 minutes, which enabled sufficient resolution to ascertain differences in
    acetaminophen products. 0.5 ml samples were aspirated from 50% vessel depth and
    greater than 2 cm from the vessel wall and filtered using 0.45 µm PVDF membrane
    (Denville Scientific) to remove undissolved acetaminophen and particulate excipients.
    Full dissolution was verified for all medication by comparison to a standard curve
    prepared using reference standard acetaminophen (Sigma-Aldrich, data not shown). To
    control for potential variability in vessel position, crossover methodology was used
    where tablets and gelcap’s were tested side-by-side in alternating order and tests
    alternated between tablet or gelcap in the first vessel position. The results of in vitro
    dissolution are shown in Figures 1 and 2.


    For analysis of gelcaps with their coating removed, the gelatin coating was manually
    removed from the inner tablet and all components were added to the dissolution vessel
    at time zero of sample collection (see Figure 3). Results are shown in Figure 4.


    UV Analysis
    Samples were analyzed for ultraviolet light or UV absorbance at 243 nm corresponding
    to the peak absorbance of acetaminophen using an Epoch microplate spectrophotometer
    (BioTek). Samples were consistently diluted in an appropriate amount of dissolution
    buffer to reach the working range of the spectrophotometer. Greiner UV-Star 96-well
    plates were used for sample measurement. Prior to sample analysis, the optical

http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   4/12
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   6 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:155
                                                                                                             Tablets

    interference at 243 nm for UV-Star plates was tested side-by-side with quartz and
    determined negligible (data not shown).
     Open Access Publishers
                           About         Journals         Articles       Resources           Submit Manuscript
    Standard curves using pure acetaminophen in dissolution buffer (USP Reference
                                                                    Signupanalyzed
    Standard, Sigma-Aldrich) confirmed that all acetaminophen medications   for Alerts                                  Search
    reached a dissolved drug concentration corresponding to full dissolution. Endpoint
    samples were within acceptable range of 500 mg acetaminophen in solution (data not
    shown).


    Data Analysis
    Dissolution samples were company de-identified and data was processed and analyzed
    by a separate researcher.


    Data was processed using MatLab with the Statistics and Machine Learning Toolbox and
    the Curve Fitting Toolbox (Release 2018a, The MathWorks, Inc). Dissolution profiles were
    normalized to the average of the last five data points and fit using a Weibull Model
    (cumulative distribution function for drug dissolved as a function of time equal to f(t)=1-
    exp[-a(t-T)^b], where a and b are parameters for time-scale and shape of curve
    progression, respectively, t is time, and T is lag time as a result of the dissolution process
    and was assumed to be zero). The fits were used to calculate times corresponding to
    percent of acetaminophen dissolved in solution. Time for 80% dissolution is reported
    following the USP monograph for acetaminophen dissolution at the time of this study,
    which specifies tolerance as greater or equal to 80% dissolution within 30 minutes [16].




   Results
    The comparative efficacy of over-the-counter oral dosage acetaminophen products with
    marketing claims of rapid or fast-release was investigated using industry standard
    dissolution methods. Our comparative dissolution analysis revealed that rapid or fast-
    release gelatin coated acetaminophen tablets (gelcaps) from five major US companies
    dissolve on average 37 seconds slower than company-matched standard tablets (see
    Figure 1). 1,200 solid acetaminophen products for oral administration were analyzed
    throughout 30-minute intervals to provide strong statistical confidence in these
    results. Sampling every two minutes ensured a high accuracy in curve fitting using the
    Weibull model, which has been previously used to model the mechanics of dissolution
    for solid oral medications [17].




http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   5/12
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   7 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:156
                                                                                                             Tablets



    Figure 1: A) Time for 80% dissolution of over-the-counter acetaminophen comparing 600
     Open Access Publishers
    standard tablets and 600 rapid or fast-release gelcaps across five companies reveals that
                           About         Journals         Articles       Resources           Submit Manuscript
    rapid or fast-release gelcaps (black) take longer to dissolve compared to standard tablets
                                                                           Signup
    (white). The p-value of 1.12E-05 suggests this time difference is strongly      for Alerts
                                                                               statistically                            Search
    significant. Error bars are 1.96 times standard error, indicating 95% confidence interval
    under the central limit theorem. B) Averaged and normalized UV absorption by
    acetaminophen in solution monitors percent dissolution as a function of time for all five
    companies.


                               Tablet (minutes)           Gelcap (minutes)           % Difference      p-value

    Avg Company #1             7.47 ± 0.10                9.18 ± 0.17                +21.9%            3.63E-17
    Avg Company #2             7.71 ± 0.10                8.73 ± 0.14                +12.4%            9.36E-09
    Avg Company #3             9.08 ± 0.19                7.56 ± 0.19                -18.2%            5.66E-08
    Avg Company #4             3.56 ± 0.05                3.94 ± 0.03                +10.0%            4.18E-09
    Avg Company #5             7.04 ± 0.25                8.43 ± 0.14                +18.0%            1.20E-08
    Medication Average         6.95 ± 0.21                7.57 ± 0.20                +8.5%             1.12E-05




    Table 2: Time for 80% dissolution comparing tablets (n = 120) and rapid or fast-release
    gelcaps (n = 120).




    Figure 2: Time for 80% dissolution reveals significant company variability between
    companies and between medication type. A) Comparison of companies and tablet vs
    gelcaps: company #1 (stars), company #2 (squares), company #3 (diamonds), company #4
http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   6/12
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   8 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:157
                                                                                                             Tablets

    (circles), and company #5 (triangles). B) Company #3 comparison of time for 80%
    dissolution for tablets (n = 120, white), rapid or fast-release gelcaps (n = 120, black), and
     Open Access Publishers
    rapid-release tablets (n = 8, grey) shows that company #3 rapid or fast-release gelcaps
                           About         Journals         Articles       Resources           Submit Manuscript
    are slower to dissolve compared to rapid-release tablets (p-value 1.79E-07).
                                                                                          Signup for Alerts             Search




    Figure 3: Examples of individual medications used in the study. A) Standard release
    products and B) rapid or fast-release products showing intact gelcaps and gelcaps with
    coating removed.




    Figure 4: Removing the gelatin coating of rapid or fast-release gelcaps without gelatin,
    (n = 20), significantly decreases the time for acetaminophen to dissolve compared to
    rapid or fast-release gelcaps (with gelatin, n = 120). The p-value for the average time for
    dissolution of all companies between with coating and coating removed is 3.53E-11
    underscoring a very strong statistical significance for these results.



                                                             Gelcap,        Coating
                                  Gelcap With Coating                                  % Difference           p-value
                                                             Removed (minutes)
                                  (minutes)
    Avg Company #1                9.18 ± 0.17                7.47 ± 0.32               -20.6%                 1.39E-04
    Avg Company #2                8.73 ± 0.14                6.96 ± 0.24               -22.7%                 2.20E-06

http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   7/12
2/5/2019       Case: 1:18-cv-07585
                             Rapid andDocument       #: 24-1 Filed:
                                       Fast-Release Acetaminophen      02/05/19
                                                                  Gelcaps           Page
                                                                          Dissolve Slower   9 of
                                                                                          Than    13 PageID
                                                                                               Acetaminophen     #:158
                                                                                                             Tablets

    Avg Company #3                7.56 ± 0.20                5.66 ± 0.32               -28.8%                 1.05E-04
    Avg
    OpenCompany   #4
         Access Publishers        3.94 ± 0.04                2.56 ± 0.07               -42.6%                 5.67E-36
    Avg Company #5         About8.43 ±Journals
                                       0.14                 6.42 ± 0.25Resources -27.1%
                                                          Articles                              2.35E-07
                                                                                     Submit Manuscript
    Medication Average            7.57 ± 0.20                5.81 ± 0.21               -26.3%                 3.53E-11
                                                                                          Signup for Alerts          Search



                                                                                                                    Table of Contents

                                                                                                                    Abstract

                                                                                                                    Introduction

                                                                                                                    Methods

                                                                                                                    Results

                                                                                                                    Discussion and

                                                                                                                    Conclusions
                                                                                                                    Acknowledgements
    Table 3: Time for 80% dissolution comparing gelcaps with (n = 120) and without (n = 20)
    gelatin coating. Average dissolution times for 20 gelaps from each company are shown.                           Disclaimer

                                                                                                                    References
    For only one of the five companies (company #3), rapid or fast-release gelcaps dissolved
    faster than company-matched standard tablets. Company #3 standard tablets were, on                              Supplemental
    average, the slowest dissolving medications. Notably, company #3 is, as far as we were
                                                                                                                    Information
    able to reasonably determine in the New York Tri-State Area, the only company included
    in this study that has also marketed an additional rapid or fast-release actetaminophen
    tablet that is not gelatin coated. Comparative analysis of this additional company #3
    product from two different lots with company #3 gelcaps demonstrated that the gelcaps
    are statistically significantly slower than company-matched tablets (see Figure 2),
    preserving the trend that gelcaps dissolve slower than tablets.


    To better understand the influence of gelatin coatings on gelcap dissolution, four
    gelcaps from each of the twenty-five lots tested during the primary study (n = 100) were
    examined with their red and blue encapsulation removed. All components were added to
    the dissolution vessel at the same time to ensure that the only variable changed was the
    physical attachment of the gelatin coating to the solid medication surface. Results
    suggest that the removal of a gelcap’s red and blue coating speeds up, on average, the
    time required for fully dissolving by 26% (see Table 3). This faster dissolution time
    suggests that gelcaps are a barrier for dissolution (see Figure 4).


    An unanticipated study result concerns variability between companies. Specifically, the
    variability of gelcaps and tablets between the five major US companies was surprisingly
    high. For example, at 80% dissolution and averaged over 120 gelcaps and 120 tablets,
    products sold by company #4 dissolve 2.4 (gelcaps) and 2.1 (tablets) times faster when
    compared with products sold by company #1 (see Figure 2A and Table 2).
http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets        8/12
2/5/2019      Case: 1:18-cv-07585    Document
                             Rapid and              #: 24-1 Filed:
                                       Fast-Release Acetaminophen     02/05/19
                                                                  Gelcaps          PageThan
                                                                          Dissolve Slower 10 Acetaminophen
                                                                                             of 13 PageID       #:159
                                                                                                           Tablets




     Open Access Publishers
   Discussion and Conclusions
               About Journals                             Articles       Resources           Submit Manuscript

    Dissolution of orally administered solid therapeutic drugs is a critical stepSignup
                                                                                  leadingfor Alerts
                                                                                          to the                        Search
    release of active drug and is rarely studied in detail. This study investigated over-the-
    counter oral medication with marketed claims of rapid or fast-release. These rapid or
    fast-release labeled medications are sold at an average of a 23% higher price [18], which
    make the claims associated with these medications of particular interest from a
    consumer perspective.


    The results of the study suggest that acetaminophen gelcaps packaged with marketed
    claims of rapid or fast-release tend to dissolve slower than tablets of identical dosage
    sold by the same company.


    All medications used for this study passed industry standards for full dissolution in under
    30 minutes and are therefore predicted to be pharmacologically effective. Most drugs
    taken orally are absorbed in the small intestine due to high permeability and large
    surface area compared to the stomach [19]. As an early rate-limiting step, stomach
    emptying renders any oral medication that dissolves in 30 minutes or less essentially as
    rapid as possible in terms of dissolution. Indeed, unless oral medications are engineered
    for extended release, those that dissolve or disintegrate in the gastrointestinal tract are
    generally considered rapidly dissolving formulations. In these cases, bioavailability is
    dependent on drug permeability [20].


    Acetaminophen is one of the most commonly used drugs in the world to treat acute and
    chronic pain [21]. In the US, acetaminophen currently costs between 0.01 and 0.43 USD
    per dose depending on quantity sold according to drugs.com market research [22].
    Furthermore, a 2002 survey reported that 89% of consumers read over-the-counter drug
    package labels prior to purchase, which suggests that marketing claims like ‘rapid
    release’ or ‘fast-release’ may impact purchasing decisions [23]. Rapid or fast-release
    acetaminophen purchased for this study cost an average of 23% more than standard
    tablets of equivalent dose sold by the same company, suggesting there may be an
    economic impact for consumers choosing gelcaps over tablets.


    Our results suggest that the gelatin coating added to rapid or fast-release gelcaps delays
    in vitro release of medication. We conclude that on average the gelcaps tested were
    approximately half a minute slower to dissolve compared to the company-matched
    tablets tested.


    The results of this study warrant additional targeted investigations into acetaminophen
    products and, more generally, oral over-the-counter drugs marketed with release claims.




http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   9/12
2/5/2019        Case: 1:18-cv-07585    Document
                               Rapid and              #: 24-1 Filed:
                                         Fast-Release Acetaminophen     02/05/19
                                                                    Gelcaps          PageThan
                                                                            Dissolve Slower 11 Acetaminophen
                                                                                               of 13 PageID       #:160
                                                                                                             Tablets


   Acknowledgements
     Open Access Publishers

    The authors would About       Journals Dr. Articles
                       like to acknowledge                 Resources
                                               William Sessa,               Submit Manuscript
                                                              Professor of Pharmacology
    and Medicine and Vice Chairman for the Department of Pharmacology, Yale University,
                                                                                          Signup for Alerts             Search
    for helpful review and comments as well as Valisure staff for support and feedback
    throughout this study.




   Disclaimer
    Valisure LLC does not conduct drug development or participate in clinical trials. Valisure
    LLC’s affiliated companies include a laboratory that tests pharmaceutical samples and a
    pharmacy that dispenses batch-tested pharmaceuticals.




   References
    1. Acetaminophen PEP Review (2018) 99-15 2002.
    2. Ratnaparkhi M.P, P.GJ (2013) Sustained Release Oral Drug Delivery System - An
           Overview. International Journal of Pharma Research & Review 2:11-21.
    3. Ahmed A, Ali SA, Hassan F, Ali SS, Haque N (2000) Dissolution rate studies on
           Acetaminophen tablets. Pak J Pharm Sci 13:39-43.
    4. Inactive       Ingredient       Search      for     Approved        Drug      Products       (2018).
           https://www.accessdata.fda.gov/scripts/cder/iig/index.cfm
    5. Page A, Etherton-Beer C (2018) Choosing a medication brand Excipients, food
           intolerance and prescribing in older people. Maturitas 107:103-109.
    6. Dvorackova K, Rabiskova M, Gajdziok J (2010) Coated capsules for drug targeting to
           proximal and distal part of human intestine. Acta Pol Pharm 67:191-199.
    7. Radwan A, Amidon GL, Langguth P (2012) Mechanistic investigation of food effect on
           disintegration and dissolution of BCS class III compound solid formulations: the
           importance of viscosity. Bio pharm Drug Dispos 33:403-16.
    8. Gennaro AR (2005) Remington the Science and Practice of Pharmacy, Lippincott
           Williams & Wilkins 918-919.
   9. Aghababian R, Mass Jones, Bartlett (2006) Essentials of emergency medicine.
  10. World Health Organization Model List of Essential Medicines (2017).
           http://www.who.int/medicines/publications/essentialmedicines/en/
  11. Kalantzi L, Reppas C, Dressman JB (2006) Biowaiver monographs for immediate
           release solid oral dosage forms acetaminophen (paracetamol). J Pharm Sci 95: 4-14.
  12. U.S. Department of Health and Human Services USFaDA . Federal Food, Drug, and
           Cosmetic Act (FD&C Act) 2018.
  13. Dunbar J (2016) Comparative Dissolution of Over-the-Counter 500 mg
           Acetaminophen Caplet Products Labeled as Rapid- or Fast-Release versus


http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   10/12
2/5/2019        Case: 1:18-cv-07585    Document
                               Rapid and              #: 24-1 Filed:
                                         Fast-Release Acetaminophen     02/05/19
                                                                    Gelcaps          PageThan
                                                                            Dissolve Slower 12 Acetaminophen
                                                                                               of 13 PageID       #:161
                                                                                                             Tablets

           Conventional Tylenol 500 mg Caplets when Tested According to the USP Monograph
           for Acetaminophen Tablets.
     Open Access Publishers
  14. Top 10 OTC About
                 brands for pain relief by market share in the U.S. (2013).
                           Journals    Articles   Resources    Submit Manuscript
           https://www.statista.com/statistics/303412/leading-us-over-the-counter-brands-for-
           pain-relief-market-share/                                                      Signup for Alerts             Search
  15. Ellison A (2016) 10 largest retail pharmacies in America. Becker's Hospital Review
           ASC Communications.
  16. USP. First Supplement to USP 41-NF 36 (2018).Official Monograph for
           Acetaminophen, The United States Pharmacopeial Convention.
  17. Ramteke KH, Dighe P.A, Kharat A.R, Patil S.V (2014) Mathematical Models of Drug
           Dissolution: A Review. Scholars Academic Journal of Pharmacy 3:388-96.
  18. Electronic brand research (2018). US consumer websites advertising medication
           Accessed.
  19. Le J. Drug Absorption (2017) Pharmacokinetics. Merck Manual: Merck & Co, Inc
           Kenilworth, NJ, USA.
  20. Amidon GL, Lennernas H, Shah VP, Crison JR (1995) A theoretical basis for a
           biopharmaceutic drug classification: the correlation of in vitro drug product
           dissolution and in vivo bioavailability. Pharm Res 12:413-20.
  21. McCrae JC, Morrison EE, MacIntyre IM, Dear JW, Webb DJ (Long-term Adverse Effects
           of Paracetamol - a Review. Br J Clin Pharmacol 2018.
  22. Acetaminophen Prices, Coupons and Patient Assistance Programs (2018).
  23. Acetaminophen Fact Sheet (2002) Consumer Healthcare Products Association.



   Supplemental Information

                                            Lot 1              Lot 2           Lot 3           Lot 4            Lot 5
    Supplemental Information

                       Company       #1
                                            P106590            P105172         P107562         P104073          P107150
                       (Rite Aid)

                       Company         #2
                                            P103544            P107562         P106924         P108010          P107810
                       (Walgreens)

    Standard           Company         #3
                                            7HE1087            8BE1514B        7ME1046         7LE1239A         7ME1152
    Tablets            (CVS)

                       Company         #4
                                            LFA122             LLC215          LPC209          LHA052           LSA023
                       (Tylenol)

                       Company         #5
                                            C03724             C08966          C10960          7ME1482C         F00054
                       (Equate)

    Rapid              Company       #1
    Release                                 P106810            P105884         P107030         P107550          P107208
                       (Rite Aid)
    Gelcaps

http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets   11/12
2/5/2019      Case: 1:18-cv-07585    Document
                             Rapid and              #: 24-1 Filed:
                                       Fast-Release Acetaminophen     02/05/19
                                                                  Gelcaps          PageThan
                                                                          Dissolve Slower 13 Acetaminophen
                                                                                             of 13 PageID       #:162
                                                                                                           Tablets

                    Company           #2 P105691               P107030         P103593         P107341          P107676
                    (Walgreens)
     Open Access Publishers
                        About
                    Company           #3Journals   Articles    Resources                     Submit Manuscript
                                          71670091AB   P105483     P106329                     P102607          P108184
                    (CVS)
                                                                                          Signup for Alerts             Search
                    Company           #4
                                           LHA032              LMA021          LJA091          LEA011           MAA003
                    (Tylenol)

                    Company           #5
                                           P107790             P108183         P108696         P108536          P108038
                    (Equate)

    Rapid
                    Company           #3
    Release                                7MR0309             7MR0310         --              --               --
                    (CVS)
    Tablets


    Supplemental Table 4: Lot numbers for medications used in the study.




                                                                                                      Open Access by Kenkyu is licensed under a
                                                                                      Creative Commons Attribution 3.0 Unported License




http://www.kenkyugroup.org/article/8/173/Rapid-and-Fast-Release-Acetaminophen-Gelcaps-Dissolve-Slower-Than-Acetaminophen-Tablets          12/12
